Citation Nr: 1024650	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.  

In May 2008, the Veteran filed a notice of disagreement with 
regard to the issues of entitlement to service connection for 
bilateral pes planus and entitlement to service connection for a 
bilateral knee disability.  The RO issued a statement of the case 
with regard to all issues.  However, in her January 2009 VA Form 
9, the Veteran indicated that he was only appealing the issues of 
service connection for bilateral pes planus.  He has not 
submitted a substantive appeal with regard to the issue of 
service connection for a bilateral knee disability, and the issue 
has not been certified for appeal.  Accordingly, the Board will 
not consider this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2010 statement, the Veteran informed the Board of his 
desire to appear before the Board and give testimony on his 
claim.  In a May 2010 statement, the Veteran clarified that it 
was his desire to have a hearing before a Veterans Law Judge via 
video conference at the RO in Winston Salem, North Carolina.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference 
hearing before a Veterans Law Judge at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


